Citation Nr: 0334536	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prominent left 
epididymis, claimed in the alternative as disability due to 
an undiagnosed illness.

3.  Entitlement to service connection for right hydrocele, 
claimed in the alternative as disability due to an 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pain, claimed as due to reflux disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

7.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, on appeal from the initial 
determination.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The appellant had over 20 years of active military service.  
He retired from the service in November 1993.  He served in 
the Southwest Asia theater of operations during the Persian 
Gulf War from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims.  In May 2000, a 
hearing was held before the undersigned, who is the Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c).

This case was previously remanded by the undersigned Veterans 
Law Judge in April 2001 for additional development.  In 
September 2003, the case was returned to the Board for 
appellate review.

By way of a letter received in March 2002, it appears that 
the veteran may be disagreeing with the initial 10% 
evaluation assigned for service-connected bilateral tinnitus 
in a February 2002 rating decision.  The RO should contact 
the veteran and seek clarification as to whether or not his 
letter was intended to constitute a Notice of Disagreement 
(NOD).  

FINDINGS OF FACT

1.  In an unappealed rating action dated in July 1994, the RO 
denied service connection for chest pain and a bilateral knee 
condition.

2.  The evidence received since the July 1994 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claims 
for service connection for chest pain, claimed as due to 
reflux disease, and service connection for a bilateral knee 
condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chest pain, 
claimed as due to reflux disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service incurrence or aggravation of arthritis disease may be 
presumed if it is manifested to a degree of ten percent or 
more within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(NOTE:  the prior definition of new and material evidence is 
for application in this case due to the date of the claims to 
reopen).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented with respect to the 
claims for service connection for chest pain, claimed as 
reflux disease, and service connection for a bilateral knee 
condition.  Accordingly, these claims are reopened.

Service connection for both chest pain and a bilateral knee 
condition was initially denied by way of a July 1994 rating 
action.  The RO determined that there was no current evidence 
demonstrating a chronic disability of the knee.  Although he 
had been treated for left knee pain in service, the RO noted 
that the veteran's service discharge examination showed his 
lower extremities to be normal.  Similarly, the RO determined 
that there was no evidence that the chest pains that the 
veteran was evaluated for in service, and which were 
eventually attributed to reflux, had resulted in a current 
chronic disability.  The veteran was advised of this decision 
in an August 1994 letter.  The veteran did not appeal this 
decision and it became final. 

The evidence considered at the time of the July 1994 rating 
decision consisted of service medical records.  
Significantly, the service medical records revealed that the 
veteran received treatment for knee pain and evaluations for 
complaints of chest pain.  In May 1974, the veteran was seen 
for complaints of left knee pain.  The diagnosis was muscle 
strain of the left knee.  

The veteran was seen for complaints of left knee pain again 
in March 1984.  He reported that he had favored his left leg 
ever since he was child because he had been paralyzed on the 
right side due to polio.  He stated he experienced pain in 
the left leg and knee whenever he engaged in significant 
physical activity.  The examiner noted the veteran had a past 
history of knee problems.  Following a physical examination, 
the veteran was diagnosed as having muscle strain of the left 
leg.

In April 1992, the veteran underwent testing for "on and 
off" complaints of chest pain.  Mild esophageal reflux was 
identified on an upper gastrointestinal fluoroscopic 
examination.  It was believed that the veteran's complaints 
of chest pain were secondary to his reflux condition.  
However, on examination pending service discharge, the 
veteran's gastrointestinal and cardiovascular systems were 
found to be normal.  

The evidence received by VA after the July 1994 decision 
includes the veteran's hearing testimony, outpatient 
treatment records from the Birmingham VA Medical Center 
(VAMC), Tuskegee VAMC, and Lyster Army Hospital, and a report 
of a VA orthopedic examination conducted in September 2002.  
Records from the Tuskegee VAMC and Dothan VA Outpatient 
Clinic show that the veteran has been diagnosed as having 
gastroesophageal reflux disease (GERD).  At his personal 
hearing, the veteran reported that he had suffered 
continuously from the symptoms of GERD since his military 
service.  

The records from the Tuskegee VAMC also show that the veteran 
is receiving care for bilateral knee pain, and that he has 
been diagnosed as having suprapatellar bursa effusion in both 
knees and femorotibial tibial changes in the left knee.  
Similar findings were made in the September 2002 examination 
report.  Therein, noting that the veteran gave a history of 
constant traumas to his knees in service, the examiner stated 
that the conditions described by the veteran would be more 
likely than not to cause the pain experienced by the veteran 
as well as the arthritis.  It was noted in the examination 
report, however, that the veteran's claims folder was not 
available for review by the examiner.  

The evidence referenced above shows that the veteran's 
current bilateral knee condition, diagnosed as suprapatellar 
bursa effusion in both knees and femorotibial tibial changes 
in the left knee, may be the result of injuries/traumas 
incurred during his active service.  There is also evidence 
that suggests that the veteran's currently diagnosed GERD may 
have had its onset in service.  This evidence is not 
cumulative or redundant of the evidence previously of record, 
since it suggests that the veteran's GERD may have initially 
manifested in service, and that there is an etiological link 
between his current bilateral knee disability and his 
military service.  This evidence is also so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The aforementioned hearing testimony, treatment 
records and examination report are therefore new and 
material; consequently, the claims for service connection for 
chest pain, claimed as reflux disease, and service connection 
for a bilateral knee condition, are reopened.

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for chest pain, claimed as reflux disease, is 
granted.  

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a bilateral knee condition is granted.  


REMAND

The Board finds that a remand is required to cure specific 
deficiencies in this appeal.  As discussed above, the 
veteran's claims folder was not available for review at the 
time of his September 2002 orthopedic examination.  Although 
the conclusions made by the examiner favorably relate the 
veteran's current knee conditions to his period of service, 
the Board finds that the probative value of the examination 
report is diminished by the fact that the claims folder was 
not available for review by the examiner.  The examiner must 
be given an opportunity on remand to review all the evidence 
of record.  

Turning to his claim for service connection for chest pain, 
claimed as reflux disease, there is in-service evidence that 
the veteran was evaluated for chest pains, and that these 
pains were attributed to reflux.  There is also post-service 
evidence that the veteran has been diagnosed as having GERD.  
The veteran asserts that the symptoms related to his 
inservice reflux problem were the initial manifestations of 
his currently diagnosed GERD.  The veteran has not been 
afforded a VA examination to determine the nature and 
etiology of his GERD.  Such an examination must be conducted.  
38 U.S.C.A. § 5103A (West 2002).

Further scrutiny over the record also shows deficiencies with 
respect to the veteran's claim for an increased evaluation 
for bilateral hearing loss.  Specifically, the veteran was 
afforded a VA audiology examination in November 2001.  The 
examiner indicated at that time that the results from the 
testing had been unreliable due to the veteran's inability or 
unwillingness to respond accurately to testing.  To get more 
accurate and reliable data, the examiner suggested testing by 
non-behavioral methods, such as ABR or other evoked response 
methods.  He noted that such testing could be performed at 
the Birmingham VAMC.

The veteran appears to have undergone this additional 
testing.  The claims folder contains a portion of an August 
2002 audiology examination report from the Birmingham VAMC.  
Therein, the examiner indicated that the test results would 
be discussed at a later time.  However, she noted that the 
test results were felt to be a fair representation of 
auditory acuity.  The examiner stated that a final dictation 
will be made after further testing, which would include an 
auditory brain stem response test.  The results of these 
tests, the results of the audiometric testing, and the final 
report are not of record.  These records must be obtained.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
(or in this case 60-day period) provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent and law.  

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Tuskegee VAMC and Dothan VAOPC from June 
2001 to the present.  

3.  Also, the RO should obtain and 
associate with the claims file the 
veteran's complete medical records from 
the Birmingham VAMC for all treatment 
received from 1994 to the present (it is 
unclear from a review of the claims file 
whether these records were requested and 
obtained as directed in the Board's April 
2001 remand decision).  

4.  The RO should request the Birmingham 
VAMC to furnish copies of all records, 
reports, and test results related to the 
VA audiology examination apparently 
conducted in August 2002.  If those 
records/reports cannot be located, a 
negative reply should be documented in 
the claims file, and the veteran should 
be scheduled for another hearing 
examination that includes the non-
behavioral testing methods recommended in 
the November 2001 audiology examination 
report.  

5.  The RO should make efforts to 
determine whether the physician who 
performed the VA orthopedic examination 
of September 4, 2002, is available to 
provide an addendum to the prior report 
that addresses whether it is at least as 
likely as not (i.e., equal amounts of 
positive and negative evidence, or 50/50% 
split in the weight of the evidence) that 
the veteran's suprapatellar bursa 
effusion in both knees, and femorotibial 
tibial changes in the left knee, are 
etiologically related to his military 
service.  

If, and only if, the physician is unavailable 
to provide an addendum, the veteran should be 
scheduled for an additional orthopedic 
examination to determine the nature and 
etiology of his suprapatellar bursa effusion 
in both knees and femorotibial tibial changes 
in the left knee.  The examiner should be 
asked to opine whether it is at least as 
likely as not (i.e., equal amounts of 
positive and negative evidence, or 50/50% 
split in the weight of the evidence) that the 
veteran's suprapatellar bursa effusion in 
both knees, and femorotibial tibial changes 
in the left knee, are etiologically related 
to his military service.  

6.  Next, the RO should schedule the 
veteran for a VA examination by a 
physician(s) with appropriate expertise 
to determine the extent and etiology of 
any currently diagnosed disability of the 
chest and gastrointestinal system.  The 
claims file must be made available for 
review by the examiner(s).  Any indicated 
studies should be performed.  The 
physician(s) should be requested to 
provide an opinion with respect to each 
diagnosed chest and gastrointestinal 
disability as to whether it is at least 
as likely as not (i.e., equal amounts of 
positive and negative evidence, or 50/50% 
split in the weight of the evidence) that 
the disorder is etiologically related to, 
or had its onset during, service.  

7.  Upon receipt, the RO should review 
the examination reports to ensure their 
adequacy.  If the examination reports are 
inadequate for any reason, or if all 
questions are not answered specifically 
and completely, return them to the 
examining physician(s) for revision.

8.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the last SSOC in May 2003) 
and discussion of all pertinent 
regulations, to include the VCAA.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



